Title: Gerbrand Ravekes & J. G. Thin van Keulen to John Adams: A Translation, 30 May 1782
From: Ravekes, Gerbrand, & J. G. Thin van Keulen (business)
To: Adams, John



Sir
Amsterdam, 30 May 1782

Although we have done everything possible to try to find someone who wants to take over the house that we, in our capacity, had the honor to rent to your excellency, we had not found anyone until now. But, since they only want to pay f 1,200 in rent per year, we have not dared to agree to it without your excellency’s consent, considering the loss that will result from it. We very humbly ask that your excellency honor us with a short reply to guide us.
We have the honor to be with the greatest consideration and the deepest respect, sir, your excellency’s very humble and very obedient servants

G: Ravekes gg
J: G: Thin Van Keulen gg

